United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 03-2594
                                  ___________

James E. Sherrod,                       *
                                        *
            Appellant,                  *
                                        *
       v.                               * Appeal from the United States
                                        * District Court for the
State of Nebraska; Don Stenberg;        * District of Nebraska.
Nebraska State Patrol; Lancaster        *   [UNPUBLISHED]
County Attorney’s Office; Lincoln       *
Police Department; Mark Funkhouser, *
Nebraska State Patrol; Jack Wyant;      *
Nebraska State Penitentiary; Joe Kelly; *
Jane Khress; Pam Fittje; Harold W.      *
Clarke,                                 *
                                        *
            Appellees.                  *
                                  ___________

                            Submitted: January 7, 2004

                                 Filed: January 15, 2004
                                  ___________

Before WOLLMAN, FAGG, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                           ___________

PER CURIAM.

       Nebraska inmate James Sherrod brought this 42 U.S.C. § 1983 action alleging
that defendants lost evidence which, if DNA-tested, would have exonerated him of
a rape for which he was convicted. He sought damages and release from prison. The
district court1 dismissed the complaint for failure to state a claim, and Sherrod
appeals. Upon de novo review, see Breedlove v. Earthgrains Baking Cos., 140 F.3d
797, 799 (8th Cir.), cert. denied, 525 U.S. 921 (1998), we agree with the district court
that Sherrod failed to state a claim under section 1983, see Heck v. Humphrey, 512
U.S. 477, 486-87 (1994); Daniels v. Williams, 474 U.S. 327, 330-31 (1986); Preiser
v. Rodriguez, 411 U.S. 475, 490 (1973).


      Accordingly, the judgment is affirmed. See 8th Cir. R. 47B.
                        ______________________________




      1
       The Honorable Richard G. Kopf, Chief Judge, United States District Court for
the District of Nebraska.

                                          -2-